         Case 2:20-cv-00080-MKD         ECF No. 19   filed 10/30/20   PageID.614 Page 1 of 31




 1

 2                                                                               FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON

 3
                                                                        Oct 30, 2020
 4                                                                          SEAN F. MCAVOY, CLERK




 5                          UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7 PAUL S.,1                                           No. 2:20-cv-00080-MKD
                           Plaintiff,
 8                                                     ORDER DENYING PLAINTIFF’S
              vs.                                      MOTION FOR SUMMARY
 9                                                     JUDGMENT AND GRANTING
   ANDREW M. SAUL,                                     DEFENDANT’S MOTION FOR
10 COMMISSIONER OF SOCIAL                              SUMMARY JUDGMENT
   SECURITY,
11              Defendant.                             ECF Nos. 13, 15

12

13            Before the Court are the parties’ cross-motions for summary judgment. ECF

14 Nos. 13, 15. The parties consented to proceed before a magistrate judge. ECF No.

15 6. The Court, having reviewed the administrative record and the parties’ briefing,

16

17

18   1
         To protect the privacy of plaintiffs in social security cases, the undersigned
19 identifies them by only their first names and the initial of their last names. See

20 LCivR 5.2(c).

2
     ORDER - 1
     Case 2:20-cv-00080-MKD      ECF No. 19    filed 10/30/20   PageID.615 Page 2 of 31




 1 is fully informed. For the reasons discussed below, the Court denies Plaintiff’s

 2 motion, ECF No. 13, and grants Defendant’s motion, ECF No. 15.

 3                                   JURISDICTION

 4        The Court has jurisdiction over this case pursuant to 42 U.S.C. § 1383(c)(3).

 5                              STANDARD OF REVIEW

 6        A district court’s review of a final decision of the Commissioner of Social

 7 Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

 8 limited; the Commissioner’s decision will be disturbed “only if it is not supported

 9 by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

10 1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

11 reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

12 (quotation and citation omitted). Stated differently, substantial evidence equates to

13 “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

14 citation omitted). In determining whether the standard has been satisfied, a

15 reviewing court must consider the entire record as a whole rather than searching

16 for supporting evidence in isolation. Id.

17        In reviewing a denial of benefits, a district court may not substitute its

18 judgment for that of the Commissioner. Edlund v. Massanari, 253 F.3d 1152,

19 1156 (9th Cir. 2001). If the evidence in the record “is susceptible to more than one

20 rational interpretation, [the court] must uphold the ALJ’s findings if they are

2
     ORDER - 2
     Case 2:20-cv-00080-MKD      ECF No. 19   filed 10/30/20   PageID.616 Page 3 of 31




 1 supported by inferences reasonably drawn from the record.” Molina v. Astrue, 674

 2 F.3d 1104, 1111 (9th Cir. 2012). Further, a district court “may not reverse an

 3 ALJ’s decision on account of an error that is harmless.” Id. An error is harmless

 4 “where it is inconsequential to the [ALJ’s] ultimate nondisability determination.”

 5 Id. at 1115 (quotation and citation omitted). The party appealing the ALJ’s

 6 decision generally bears the burden of establishing that it was harmed. Shinseki v.

 7 Sanders, 556 U.S. 396, 409-10 (2009).

 8                      FIVE-STEP EVALUATION PROCESS

 9        A claimant must satisfy two conditions to be considered “disabled” within

10 the meaning of the Social Security Act. First, the claimant must be “unable to

11 engage in any substantial gainful activity by reason of any medically determinable

12 physical or mental impairment which can be expected to result in death or which

13 has lasted or can be expected to last for a continuous period of not less than twelve

14 months.” 42 U.S.C. § 1382c(a)(3)(A). Second, the claimant’s impairment must be

15 “of such severity that he is not only unable to do his previous work[,] but cannot,

16 considering his age, education, and work experience, engage in any other kind of

17 substantial gainful work which exists in the national economy.” 42 U.S.C. §

18 1382c(a)(3)(B).

19        The Commissioner has established a five-step sequential analysis to

20 determine whether a claimant satisfies the above criteria. See 20 C.F.R. §

2
     ORDER - 3
     Case 2:20-cv-00080-MKD      ECF No. 19    filed 10/30/20   PageID.617 Page 4 of 31




 1 416.920(a)(4)(i)-(v). At step one, the Commissioner considers the claimant’s work

 2 activity. 20 C.F.R. § 416.920(a)(4)(i). If the claimant is engaged in “substantial

 3 gainful activity,” the Commissioner must find that the claimant is not disabled. 20

 4 C.F.R. § 416.920(b).

 5        If the claimant is not engaged in substantial gainful activity, the analysis

 6 proceeds to step two. At this step, the Commissioner considers the severity of the

 7 claimant’s impairment. 20 C.F.R. § 416.920(a)(4)(ii). If the claimant suffers from

 8 “any impairment or combination of impairments which significantly limits [his or

 9 her] physical or mental ability to do basic work activities,” the analysis proceeds to

10 step three. 20 C.F.R. § 416.920(c). If the claimant’s impairment does not satisfy

11 this severity threshold, however, the Commissioner must find that the claimant is

12 not disabled. Id.

13        At step three, the Commissioner compares the claimant’s impairment to

14 severe impairments recognized by the Commissioner to be so severe as to preclude

15 a person from engaging in substantial gainful activity. 20 C.F.R. §

16 416.920(a)(4)(iii). If the impairment is as severe or more severe than one of the

17 enumerated impairments, the Commissioner must find the claimant disabled and

18 award benefits. 20 C.F.R. § 416.920(d).

19        If the severity of the claimant’s impairment does not meet or exceed the

20 severity of the enumerated impairments, the Commissioner must pause to assess

2
     ORDER - 4
     Case 2:20-cv-00080-MKD      ECF No. 19    filed 10/30/20   PageID.618 Page 5 of 31




 1 the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

 2 defined generally as the claimant’s ability to perform physical and mental work

 3 activities on a sustained basis despite his or her limitations, 20 C.F.R. §

 4 416.945(a)(1), is relevant to both the fourth and fifth steps of the analysis.

 5        At step four, the Commissioner considers whether, in view of the claimant’s

 6 RFC, the claimant is capable of performing work that he or she has performed in

 7 the past (past relevant work). 20 C.F.R. § 416.920(a)(4)(iv). If the claimant is

 8 capable of performing past relevant work, the Commissioner must find that the

 9 claimant is not disabled. 20 C.F.R. § 416.920(f). If the claimant is incapable of

10 performing such work, the analysis proceeds to step five.

11        At step five, the Commissioner considers whether, in view of the claimant’s

12 RFC, the claimant is capable of performing other work in the national economy.

13 20 C.F.R. § 416.920(a)(4)(v). In making this determination, the Commissioner

14 must also consider vocational factors such as the claimant’s age, education and

15 past work experience. Id. If the claimant is capable of adjusting to other work, the

16 Commissioner must find that the claimant is not disabled. 20 C.F.R. §

17 416.920(g)(1). If the claimant is not capable of adjusting to other work, analysis

18 concludes with a finding that the claimant is disabled and is therefore entitled to

19 benefits. Id.

20

2
     ORDER - 5
         Case 2:20-cv-00080-MKD    ECF No. 19   filed 10/30/20   PageID.619 Page 6 of 31




 1           The claimant bears the burden of proof at steps one through four above.

 2 Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

 3 step five, the burden shifts to the Commissioner to establish that (1) the claimant is

 4 capable of performing other work; and (2) such work “exists in significant

 5 numbers in the national economy.” 20 C.F.R. § 416.960(c)(2); Beltran v. Astrue,

 6 700 F.3d 386, 389 (9th Cir. 2012).

 7                                    ALJ’S FINDINGS

 8           On August 4, 2015, Plaintiff applied for Title XVI supplemental security

 9 income benefits alleging a disability onset date of March 1, 2010.2 Tr. 15, 75, 184-

10 206. The application was denied initially, and on reconsideration. Tr. 90-98; Tr.

11 100-02. Plaintiff appeared unrepresented before an administrative law judge (ALJ)

12 on September 20, 2018; he then obtained a representative and appeared before the

13 ALJ on January 3, 2019. Tr. 30-69. On January 28, 2019, the ALJ denied

14 Plaintiff’s claim. Tr. 12-29.

15           At step one of the sequential evaluation process, the ALJ found Plaintiff has

16 not engaged in substantial gainful activity since August 4, 2015. Tr. 17. At step

17

18   2
         Plaintiff previously applied for Supplementary Security Income and Social
19 Security Disability benefits; both applications were denied on December 16, 2011

20 and Plaintiff did not appeal the denial. Tr. 15.

2
     ORDER - 6
     Case 2:20-cv-00080-MKD     ECF No. 19    filed 10/30/20   PageID.620 Page 7 of 31




 1 two, the ALJ found that Plaintiff has the following severe impairments: affective

 2 related disorder (persistent depressive disorder versus major depressive disorder);

 3 anxiety related disorders (anxiety disorder, generalized anxiety disorder, and

 4 panic); social communication disorder versus fluency disorder; and personality

 5 disorder (schizoid/dependent personality). Tr. 18.

 6        At step three, the ALJ found Plaintiff does not have an impairment or

 7 combination of impairments that meets or medically equals the severity of a listed

 8 impairment. Id. The ALJ then concluded that Plaintiff has the RFC to perform

 9 work at all exertional levels but with the following nonexertional limitations:

10        [Plaintiff] can perform simple, routine tasks and follow short, simple
          instructions. He can do work that needs little or no judgment and can
11        perform simple duties that can be learned on the job in a short period.
          [Plaintiff] requires a work environment with minimal supervisor
12        contact (Minimal contact does not preclude all contact, rather it means
          contact does not occur regularly. Minimal contact also does not
13        preclude simple and superficial exchanges and it doesn’t preclude
          being in proximity to the supervisor). He can work in proximity to
14        co-workers but not in a cooperative or team effort. [Plaintiff] requires
          a work environment that has no more than superficial interactions
15        with co-workers. He requires a work environment that is predictable
          and with few work setting changes, and further requires a work
16        environment without public contact.

17 Tr. 19-20.

18        At step four, the ALJ found Plaintiff has no past relevant work. Tr. 23. At

19 step five, the ALJ found that, considering Plaintiff’s age, education, work

20 experience, RFC, and testimony from the vocational expert, there were jobs that

2
     ORDER - 7
     Case 2:20-cv-00080-MKD     ECF No. 19    filed 10/30/20   PageID.621 Page 8 of 31




 1 existed in significant numbers in the national economy that Plaintiff could perform,

 2 such as hand packager, auto detailer, and store laborer. Tr. 24. Therefore, the ALJ

 3 concluded Plaintiff was not under a disability, as defined in the Social Security

 4 Act, from the date of the application through the date of the decision. Id.

 5        On January 10, 2020, the Appeals Council denied review of the ALJ’s

 6 decision, Tr. 1-6, making the ALJ’s decision the Commissioner’s final decision for

 7 purposes of judicial review. See 42 U.S.C. § 1383(c)(3).

 8                                        ISSUES

 9        Plaintiff seeks judicial review of the Commissioner’s final decision denying

10 him supplemental security income benefits under Title XVI of the Social Security

11 Act. Plaintiff raises the following issues for review:

12        1. Whether the ALJ properly evaluated the medical opinion evidence; and

13        2. Whether the ALJ properly evaluated Plaintiff’s symptom claims.

14 ECF No. 13 at 2.

15                                    DISCUSSION

16     A. Medical Opinion Evidence

17        Plaintiff contends the ALJ erred in his consideration of the opinions of

18 Lance Harris, Ph.D.; Renee Eisenhauer, Ph.D.; John Arnold, Ph.D.; John Gilbert,

19 Ph.D, and Cathleen MacLennan, Ph.D. ECF No. 13 at 4-16.

20

2
     ORDER - 8
     Case 2:20-cv-00080-MKD      ECF No. 19    filed 10/30/20   PageID.622 Page 9 of 31




 1         There are three types of physicians: “(1) those who treat the claimant

 2 (treating physicians); (2) those who examine but do not treat the claimant

 3 (examining physicians); and (3) those who neither examine nor treat the claimant

 4 [but who review the claimant’s file] (nonexamining [or reviewing] physicians).”

 5 Holohan v. Massanari, 246 F.3d 1195, 1201-02 (9th Cir. 2001) (citations omitted).

 6 Generally, a treating physician’s opinion carries more weight than an examining

 7 physician’s, and an examining physician’s opinion carries more weight than a

 8 reviewing physician’s. Id. at 1202. “In addition, the regulations give more weight

 9 to opinions that are explained than to those that are not, and to the opinions of

10 specialists concerning matters relating to their specialty over that of

11 nonspecialists.” Id. (citations omitted).

12         If a treating or examining physician’s opinion is uncontradicted, the ALJ

13 may reject it only by offering “clear and convincing reasons that are supported by

14 substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

15 “However, the ALJ need not accept the opinion of any physician, including a

16 treating physician, if that opinion is brief, conclusory and inadequately supported

17 by clinical findings.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228

18 (9th Cir. 2009) (internal quotation marks and brackets omitted). “If a treating or

19 examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ

20 may only reject it by providing specific and legitimate reasons that are supported

2
     ORDER - 9
     Case 2:20-cv-00080-MKD     ECF No. 19   filed 10/30/20   PageID.623 Page 10 of 31




 1 by substantial evidence.” Bayliss, 427 F.3d at 1216 (citing Lester v. Chater, 81

 2 F.3d 821, 830-31 (9th Cir. 1995)). The opinion of a nonexamining physician may

 3 serve as substantial evidence if it is supported by other independent evidence in the

 4 record. Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995).

 5        1. Dr. Harris and Dr. Eisenhauer

 6        On May 24, 2011, Dr. Harris, an examining psychologist, examined Plaintiff

 7 and provided an opinion on Plaintiff’s functioning. Tr. 318-26. Dr. Harris

 8 diagnosed Plaintiff with pervasive developmental disorder not otherwise specified,

 9 and rule out diagnoses of autism, and personality disorder not otherwise specified

10 with borderline and narcissistic features. Tr. 321. Dr. Harris opined Plaintiff’s

11 poor judgment and lack of empathy cause marked limitations in his ability to

12 perform work activities, while his anger causes a severe limitation. Tr. 320. Dr.

13 Harris opined Plaintiff had a Global Assessment of Functioning score of 45, based

14 on “chronic and likely non-remediable interpersonal and social mental health

15 problems,” a lack of support group, poor judgment, and minimal insight. Tr. 321.

16 He opined Plaintiff had moderate limitations in his ability to understand,

17 remember, and follow simple instructions, perform routine tasks, interact

18 appropriately with the public, and care for himself; and he has marked limitations

19 in his ability to understand, remember, and follow complex instructions, learn new

20 tasks, exercise judgment and make decisions, respond appropriately to and tolerate

2
     ORDER - 10
     Case 2:20-cv-00080-MKD     ECF No. 19   filed 10/30/20   PageID.624 Page 11 of 31




 1 the pressures and expectations of a normal work setting, and maintain appropriate

 2 behavior in a work setting. Tr. 322. Dr. Harris further opined Plaintiff “is unable

 3 to do any meaningful work,” though he may benefit from treatment and working

 4 with the Division of Vocational Rehabilitation, and opined Plaintiff’s limitations

 5 would last a minimum of six months up to his entire lifetime. Tr. 322-23. The

 6 ALJ did not address Dr. Harris’ opinion. As Dr. Harris’ opinion is contradicted by

 7 the opinion of Dr. Gilbert, Tr. 83-87, the ALJ would be required to give specific

 8 and legitimate reasons to reject Dr. Harris’ opinion if it was admitted evidence.

 9 See Bayliss, 427 F.3d at 1216.

10        On May 26, 2011, Dr. Eisenhauer, a reviewing psychologist, reviewed Dr.

11 Harris’ evaluation and opinion, and found Plaintiff should be approved for pre-SSI

12 benefits “for 12.10.” Tr. 327. The ALJ did not address Dr. Eisenhauer’s opinion.

13 As Dr. Eisenhauer is a non-examining source, the ALJ would be required to

14 consider the opinion and whether it is consistent with other independent evidence

15 in the record if it was admitted evidence. See 20 C.F.R. § 416.927(b),(c)(1);

16 Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001); Lester, 81 F.3d at 830-

17 31.

18        The ALJ stated any evidence from the time period prior to the date of

19 Plaintiff’s prior denial of benefits, December 16, 2011 was exhibited but not

20 admitted for consideration of the claim before him, as the prior decision was

2
     ORDER - 11
     Case 2:20-cv-00080-MKD     ECF No. 19   filed 10/30/20   PageID.625 Page 12 of 31




 1 administratively final and the evidence was not material to the current claim. Tr.

 2 15. Evidence from outside the relevant period in a case is of limited relevance.

 3 Carmickle v. Comm’r of Soc. Sec., 533 F.3d 1155, 1165 (9th Cir. 2008); see also

 4 Fair v. Bowen, 885 F.2d 597 (9th Cir. 1989) (report that predated period at issue

 5 was relevant only to proving Plaintiff’s condition had worsened); Johnson v.

 6 Astrue, 303 F. App’x 543, 545 (9th Cir. 2008) (affirming ALJ’s rejection of

 7 medical opinions that were remote in time, and reliance on more recent opinions);

 8 Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1223-24 (9th Cir. 2010) (date of

 9 social worker’s opinion rendered more than a year after the date last insured was a

10 germane reason to not address the opinion).

11        At the 2019 hearing, the ALJ stated that he would exhibit but not admit all

12 of the records related to the time period before December 2011, which contain Dr.

13 Harris and Dr. Eisenhauer’s opinions. Tr. 59. Plaintiff’s representative did not

14 object to the exclusion of the evidence at the hearing. Plaintiff presently makes no

15 argument that the ALJ erred by excluding the evidence. An ALJ does not have to

16 address evidence upon which he did not rely. Hearings, Appeals, and Litigation

17 Law Manual (HALLEX), HALLEX § I-2-1-13(f). As the ALJ did not admit the

18 records containing Dr. Harris and Dr. Eisenhauer’s opinions, and did not rely on

19 the opinions in making his decision, he was not required to address the opinions.

20

2
     ORDER - 12
     Case 2:20-cv-00080-MKD       ECF No. 19   filed 10/30/20   PageID.626 Page 13 of 31




 1           Further, any error in rejecting the opinions would be harmless. See Molina,

 2 674 F.3d at 1115. Dr. Harris and Dr. Eisenhauer rendered their opinions in May

 3 2011; Plaintiff argues the opinions are relevant because they were offered after

 4 Plaintiff’s alleged onset date, ECF No. 13 at 6, however the opinions were

 5 rendered during a period that an administratively final decision found Plaintiff was

 6 not disabled and the decision is outside the time period for reopening, Tr. 15. As

 7 the opinions were rendered during a period Plaintiff cannot be found disabled, and

 8 they were rendered more than four years before the current protective filing date,

 9 the opinions are of limited value. See Carmickle., 533 F.3d at 1165. Plaintiff

10 argues the opinions of Dr. Harris and Dr. Eisenhauer are consistent with the

11 medical records and opinions in later evidence, and therefore the opinions are

12 relevant to the current period. ECF No. 3 at 6-7. However, the ALJ’s decision,

13 including the rejection of the opinions from the relevant time period, is supported

14 by substantial evidence for the reasons discussed infra.

15           2. Dr. Arnold

16           On October 28, 2015, Dr. Arnold, an examining psychologist, examined

17 Plaintiff and provided an opinion on his functioning.3 Tr. 333-37. Dr. Arnold

18

19   3
         The Court notes Phyllis Sanchez, Ph.D., reviewed Dr. Arnold’s opinion and
20 rendered an opinion on November 2, 2015. Tr. 338-39. The ALJ did not address

2
     ORDER - 13
     Case 2:20-cv-00080-MKD     ECF No. 19    filed 10/30/20   PageID.627 Page 14 of 31




 1 diagnosed Plaintiff with persistent depressive disorder, late onset; unspecified

 2 anxiety disorder with panic features; schizoid/dependent personality features, rule

 3 out schizoid/dependent personality disorder; and rule out autism spectrum disorder.

 4 Tr. 334. Dr. Arnold opined Plaintiff has moderate limitations in his ability to

 5 understand, remember, and persist in tasks by following very short and simple

 6 instructions, perform routine tasks without special supervision, make simple work-

 7 related decisions, and ask simple questions or request assistance; and marked

 8 limitations in his ability to understand, remember, and persist in tasks by following

 9 detailed instructions, perform activities within a schedule, maintain regular

10 attendance, and be punctual within customary tolerances without special

11 supervision, learn new tasks, adapt to changes in a routine work setting, be aware

12 of normal hazards and take appropriate precautions, communicate and perform

13 effectively in a work setting, maintain appropriate behavior in a work setting,

14

15 Dr. Sanchez’s opinion. However, Plaintiff did not raise any challenge to the ALJ’s

16 failure to address Dr. Sanchez’s opinion. Thus, any challenge to those findings is

17 waived. See Carmickle, 533 F.3d at 1161 n.2 (determining Court may decline to

18 address on the merits issues not argued with specificity); Kim, 154 F.3d at 1000

19 (the Court may not consider on appeal issues not “specifically and distinctly

20 argued” in the party’s opening brief).

2
     ORDER - 14
     Case 2:20-cv-00080-MKD      ECF No. 19   filed 10/30/20   PageID.628 Page 15 of 31




 1 complete a normal workday/workweek without interruptions from psychologically

 2 based symptoms, and set realistic goals and plan independently. Tr. 335. Dr.

 3 Arnold opined Plaintiff’s impairments overall cause marked limitations, and his

 4 limitations are expected to last 18 months. Tr. 335-36. The ALJ gave Dr.

 5 Arnold’s opinion some weight. Tr. 22. As Dr. Arnold’s opinion is contradicted by

 6 the opinion of Dr. Gilbert, Tr. 83-87, the ALJ was required to give specific and

 7 legitimate reasons to reject Dr. Arnold’s opinion. See Bayliss, 427 F.3d at 1216.

 8         First, the ALJ found Dr. Arnold’s opinion that Plaintiff had marked

 9 limitations in multiple areas of functioning was inconsistent with Plaintiff’s

10 activities of daily living. Tr. 22. An ALJ may discount a medical source opinion

11 to the extent it conflicts with the claimant’s daily activities. Morgan v. Comm’r of

12 Soc. Sec. Admin., 169 F.3d 595, 601-02 (9th Cir. 1999). The ALJ noted Plaintiff

13 was able to maintain a schedule, help care for his mother and aunt, perform a wide

14 range of daily tasks, use a white board to organize and plan ahead, and maintain

15 close relationships. Tr. 22, 506, 512-13. Plaintiff testified at the hearing that he

16 acts as a full-time caregiver for his aunt and mother, handles the household chores,

17 cares for a cat, prepares meals, and goes to the store and pharmacy, though he

18 reported needing someone to provide him with a list of the tasks that need to be

19 done. Tr. 22, 51-52. Plaintiff reported having had two live-in girl friends in the

20 past, and having a current significant other whom he met online. Tr. 22, 506, 508.

2
     ORDER - 15
     Case 2:20-cv-00080-MKD     ECF No. 19    filed 10/30/20   PageID.629 Page 16 of 31




 1 Plaintiff argues the ALJ offered only a conclusory statement that Plaintiff’s

 2 activities were inconsistent with Dr. Arnold’s opinion, ECF No. 13 at 9-11,

 3 however the ALJ offered several paragraphs analyzing Plaintiff’s activities and

 4 explaining inconsistencies between Plaintiff’s alleged limitations and his activities,

 5 Tr. 22. This was a specific and legitimate reason, supported by substantial

 6 evidence, to reject the opinion.

 7        Second, the ALJ found Plaintiff’s poor effort on examinations with Dr.

 8 Arnold and Dr. MacLennan caused Dr. Arnold’s examination to lack reliability.

 9 Tr. 22. Evidence that a claimant exaggerated his symptoms is a specific and

10 legitimate reason to reject the doctor’s conclusions. Thomas, 278 F.3d at 958. An

11 ALJ may consider the consistency of an individual’s own statements made in

12 connection with the disability-review process with any other existing statements or

13 conduct. Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996). At Dr. Arnold’s

14 examination, Plaintiff scored three out of 15 on the Rey test, which Dr. Arnold

15 noted indicated “questionable effort,” and Plaintiff discontinued the Trails test

16 early, stating he did not understand the task, Tr. 334. Dr. MacLennan stated

17 Plaintiff’s “extremely poor performance” on her mental statue examination was

18 “extremely unlikely unless a person is intentionally faking bad.” Tr. 397. Dr.

19 MacLennan noted Plaintiff reported having an unusually high number and

20 frequency of symptoms, and the number of problems/symptoms he reported

2
     ORDER - 16
     Case 2:20-cv-00080-MKD     ECF No. 19    filed 10/30/20   PageID.630 Page 17 of 31




 1 experiencing most or all of the time are “quite unlikely in combination” and stated

 2 she could not determine what his diagnosis was due to “apparent exaggeration of

 3 all symptoms” and “poor effort.” Tr. 399-400. She stated the noted discrepancies

 4 suggest he exaggerated his symptoms and intentionally underperformed, although

 5 no formal or objective symptom validity testing was performed. Tr. 400. Plaintiff

 6 argues the ALJ failed to explain how his “poor performance on the Rey test”

 7 rendered Dr. Arnold’s opinion less reliable. ECF No. 13 at 11. However, the

 8 ALJ’s analysis that Dr. Arnold’s opinion could not be adopted because it was

 9 based upon objective results that lack reliability was a specific and legitimate

10 reasons, supported by substantial evidence, to reject the opinion.

11        Plaintiff argues the ALJ erred in stating Dr. Arnold opined Plaintiff had a

12 moderate limitation in learning new tasks when the opinion reflects a marked

13 limitation in learning new tasks. ECF No. 13 at 9 (citing Tr. 22, 335). As

14 discussed above, the ALJ gave specific and legitimate reasons to reject the marked

15 limitations; as such, any error in noting a single area of functioning was moderate

16 rather than marked would be harmless. See Molina, 674 F.3d at 1115. Plaintiff

17 also argues the ALJ erred by not addressing Dr. Arnold’s opinion that Plaintiff

18 would be moderately limited in his ability to perform routine tasks without special

19 supervision, as it supported a conclusion that Plaintiff would need a more

20 structured work environment than provided for in the RFC. ECF No. 13 at 9.

2
     ORDER - 17
     Case 2:20-cv-00080-MKD     ECF No. 19    filed 10/30/20   PageID.631 Page 18 of 31




 1 However, a “moderate limitation” indicates an individual has a “fair” ability to

 2 function in an area independently, appropriately, effectively, and on a sustained

 3 basis. 20 C.F.R. § 404, Subpart P, Appendix 1. Plaintiff does not point to any

 4 specific limitation the ALJ failed to include in the RFC, and the RFC includes

 5 multiple limitations to account for a structured work environment, including a

 6 limitation to simple, routine tasks, and a limitation to a work environment that is

 7 predictable and with few work setting changes, Tr. 19-20. Plaintiff has not

 8 demonstrated any error in the ALJ’s consideration of Dr. Arnold’s opinion that

 9 Plaintiff has a moderate limitation in performing routine tasks without special

10 supervision.

11        3. Dr. Gilbert

12        On August 1, 2017, Dr. Gilbert, a State agency psychological consultant,

13 rendered an opinion in Plaintiff’s reconsideration disability determination. Tr. 82-

14 87. The determination lists autism spectrum disorder and anxiety/obsessive-

15 compulsive disorders as severe impairments, Tr. 82, but then states there is

16 insufficient evidence to substantiate the presence of autism spectrum disorder, and

17 Dr. Gilbert noted autism spectrum disorder was a rule out diagnosis, Tr. 83. Dr.

18 Gilbert opined Plaintiff had: moderate limitations in his ability to maintain

19 attention and concentration for extended periods, perform activities within a

20 schedule, maintain regular attendance, and be punctual within customary

2
     ORDER - 18
     Case 2:20-cv-00080-MKD     ECF No. 19    filed 10/30/20   PageID.632 Page 19 of 31




 1 tolerances, complete a normal workday/workweek without interruptions from

 2 psychologically based symptoms and to perform at a consistent pace without an

 3 unreasonable number and length of rest periods, accept instructions and respond

 4 appropriately to criticism from supervisors, get along with coworkers or peers

 5 without distracting them or exhibiting behavioral extremes, and respond

 6 appropriately to changes in the work setting; marked limitations in his ability to

 7 interact appropriately with the general public; and no significant limitations in the

 8 others areas of functioning. Tr. 85-87. Dr. Gilbert further opined Plaintiff’s

 9 concentration, persistence or pace is diminished at times due to mental health

10 symptoms, but he would be able to complete routine tasks over a normal eight-

11 hour workday with customary breaks; he should not work with the general public

12 and he would do best with independent work requiring only occasional interactions

13 with supervisors and superficial interactions with coworkers; and he would do best

14 with routine work. Tr. 85-86. The ALJ gave significant weight to the “State

15 agency medical consultants’ assessments.” Tr. 23 (citing Tr. 70-74, 77-89). As

16 Dr. Gilbert is a non-examining source, the ALJ must consider the opinion and

17 whether it is consistent with other independent evidence in the record. See 20

18 C.F.R. § 416.927(b),(c)(1); Tonapetyan, 242 F.3d at 1149; Lester, 81 F.3d at 830-

19 31.

20

2
     ORDER - 19
     Case 2:20-cv-00080-MKD      ECF No. 19   filed 10/30/20   PageID.633 Page 20 of 31




 1         First, the Court notes the erroneously gave weight to a single decision maker

 2 (SDM). The ALJ gave significant weight to the opinions of the State agency

 3 opinions contained within exhibits 1A and 4A, but exhibit 1A contains only the

 4 signature of an SDM. Tr. 73-74. An ALJ may not accord any weight to a non-

 5 physician SDM opinion. Morgan v. Colvin, 531 Fed. App’x 793, 794-95 (9th Cir.

 6 June 21, 2013) (unpublished) (citing Program Operations Manual System DI

 7 24510.050). However, Plaintiff did not challenge the ALJ giving weight to the

 8 SDM. Thus, any challenge to those findings is waived. See Carmickle, 533 F.3d

 9 1155, 1161 n.2; Kim v. Kang, 154 F.3d 996, 1000 (9th Cir. 1998). However, the

10 Court finds the ALJ’s error is harmless, because the SDM’s decision consisted of

11 the denial of benefits due to Plaintiff’s failure to cooperate with the process. Tr.

12 73. As the SDM’s decision was purely technical and not substantive, while the

13 ALJ made a substantive decision, any weight given to the SDM’s decision is

14 harmless. See Molina, 674 F.3d at 1115.

15         Next, Plaintiff argues the ALJ erred in rejecting Dr. Gilbert’s opinion that

16 autism spectrum disorder is Plaintiff’s primary severe impairment. ECF No. 13 at

17 11-12. The ALJ found autism spectrum disorder is not a medically determinable

18 serve impairment. Tr. 18. However, while the determination lists autism spectrum

19 disorder as a severe impairment, Tr. 82, it then states there is insufficient evidence

20 to substantiate the presence of autism spectrum disorder, and Dr. Gilbert noted

2
     ORDER - 20
     Case 2:20-cv-00080-MKD     ECF No. 19   filed 10/30/20   PageID.634 Page 21 of 31




 1 autism spectrum disorder was a rule out diagnosis, Tr. 83. At the hearing,

 2 Plaintiff’s representative was unable to point to a diagnosis of autism spectrum

 3 disorder from an acceptable medical source in the record. Tr. 66-67. Further, any

 4 error would be harmless. Even if Dr. Gilbert intended for his opinion to indicate

 5 autism is a severe impairment, Dr. Gilbert opined Plaintiff has no or moderate

 6 limitations in most areas of functioning, and only one marked limitation, and found

 7 Plaintiff is capable of simple routine work with additional limitations. Tr. 85-87.

 8 As such, even when including the autism diagnosis, Dr. Gilbert did not give a

 9 disabling opinion. Therefore, any error in rejecting Dr. Gilbert’s opinion would be

10 harmless. See Molina, 674 F.3d at 1115.

11        4. Dr. MacLennan

12        On July 19, 2017, Dr. MacLennan, an examining psychologist, examined

13 Plaintiff and provided an opinion on his functioning. Tr. 394-401. Dr. MacLennan

14 stated she could not diagnose Plaintiff with any diagnoses due to his exaggeration

15 of his symptoms and poor effort on the examination, but stated his presentation and

16 communication was consistent with autism spectrum disorder. Tr. 400. She stated

17 she was unable to develop an opinion as to Plaintiff’s functioning due to the

18 discrepancies on examination suggesting he exaggerated symptoms and

19 intentionally underperformed, but noted no formal or objective symptom validity

20 testing was administered. Id. Dr. MacLennan opined that Plaintiff’s mental status

2
     ORDER - 21
     Case 2:20-cv-00080-MKD     ECF No. 19    filed 10/30/20   PageID.635 Page 22 of 31




 1 examination “suggests concerns about cognitive or neurocognitive problems that

 2 might be a barrier to full time work,” and based on Plaintiff’s presentation, “he is

 3 not adaptable [or] resilient,” and appears unable to handle his own funds. Tr. 398,

 4 400. The ALJ did not state what weight he gave to Dr. MacLennan’s opinion, but

 5 noted Dr. MacLennan did not offer a functional assessment. Tr. 23. As Dr.

 6 MacLennan’s opinion is contradicted by the opinion of Dr. Gilbert, Tr. 83-87, the

 7 ALJ was required to give specific and legitimate reasons to reject Dr.

 8 MacLennan’s opinion. See Bayliss, 427 F.3d at 1216.

 9        While the ALJ did not specify the weight given to Dr. MacLennan’s

10 opinion, he stated the opinion failed to provide functional limitations. Tr. 23. An

11 ALJ may reject an opinion that does “not show how [a claimant’s] symptoms

12 translate into specific functional deficits which preclude work activity.” See

13 Morgan, 169 F.3d at 601. Dr. MacLennan did not specify how Plaintiff’s impaired

14 resiliency or ability to adapt would impact his functioning, nor did she give an

15 opinion as to his ability to handle funds in a work setting. Dr. MacLennan’s

16 opinion that Plaintiff’s problems “may” pose a barrier to full-time employment

17 also does not translate into a specific limitation. Tr. 398. This was a specific and

18 legitimate reason, supported by substantial evidence, to reject Dr. MacLennan’s

19 opinion. Further, any error in rejecting Dr. MacLennan’s opinion would be

20

2
     ORDER - 22
     Case 2:20-cv-00080-MKD     ECF No. 19    filed 10/30/20   PageID.636 Page 23 of 31




 1 harmless as she did not set forth any specific functional limitations that would

 2 impact the RFC. See Molina, 674 F.3d at 1115.

 3        In sum, the ALJ’s rejection of the medical opinions of Dr. Harris, Dr.

 4 Eisenhauer, Dr. Arnold, Dr. Gilbert, and Dr. MacLennan is supported by

 5 substantial evidence. Plaintiff is not entitled to remand on these grounds.

 6     B. Plaintiff’s Symptom Claims

 7        Plaintiff contends the ALJ for failed to rely on reasons that were clear and

 8 convincing in discrediting his symptom claims. ECF No. 15 at 13-16. An ALJ

 9 engages in a two-step analysis to determine whether to discount a claimant’s

10 testimony regarding subjective symptoms. SSR 16–3p, 2016 WL 1119029, at *2.

11 “First, the ALJ must determine whether there is objective medical evidence of an

12 underlying impairment which could reasonably be expected to produce the pain or

13 other symptoms alleged.” Molina, 674 F.3d at 1112 (quotation marks omitted).

14 “The claimant is not required to show that [the claimant’s] impairment could

15 reasonably be expected to cause the severity of the symptom [the claimant] has

16 alleged; [the claimant] need only show that it could reasonably have caused some

17 degree of the symptom.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).

18        Second, “[i]f the claimant meets the first test and there is no evidence of

19 malingering, the ALJ can only reject the claimant’s testimony about the severity of

20 the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

2
     ORDER - 23
     Case 2:20-cv-00080-MKD     ECF No. 19    filed 10/30/20   PageID.637 Page 24 of 31




 1 rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citations

 2 omitted). General findings are insufficient; rather, the ALJ must identify what

 3 symptom claims are being discounted and what evidence undermines these claims.

 4 Id. (quoting Lester, 81 F.3d at 834; Thomas v. Barnhart, 278 F.3d 947, 958 (9th

 5 Cir. 2002) (requiring the ALJ to sufficiently explain why it discounted claimant’s

 6 symptom claims)). “The clear and convincing [evidence] standard is the most

 7 demanding required in Social Security cases.” Garrison v. Colvin, 759 F.3d 995,

 8 1015 (9th Cir. 2014) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920,

 9 924 (9th Cir. 2002)).

10        Factors to be considered in evaluating the intensity, persistence, and limiting

11 effects of a claimant’s symptoms include: 1) daily activities; 2) the location,

12 duration, frequency, and intensity of pain or other symptoms; 3) factors that

13 precipitate and aggravate the symptoms; 4) the type, dosage, effectiveness, and

14 side effects of any medication an individual takes or has taken to alleviate pain or

15 other symptoms; 5) treatment, other than medication, an individual receives or has

16 received for relief of pain or other symptoms; 6) any measures other than treatment

17 an individual uses or has used to relieve pain or other symptoms; and 7) any other

18 factors concerning an individual’s functional limitations and restrictions due to

19 pain or other symptoms. SSR 16-3p, 2016 WL 1119029, at *7; 20 C.F.R. §

20 416.929(c). The ALJ is instructed to “consider all of the evidence in an

2
     ORDER - 24
     Case 2:20-cv-00080-MKD     ECF No. 19    filed 10/30/20   PageID.638 Page 25 of 31




 1 individual’s record,” to “determine how symptoms limit ability to perform work-

 2 related activities.” SSR 16-3p, 2016 WL 1119029, at *2.

 3         The ALJ found that Plaintiff’s medically determinable impairments could

 4 reasonably be expected to cause some of the alleged symptoms, but that Plaintiff’s

 5 statements concerning the intensity, persistence, and limiting effects of his

 6 symptoms were not entirely consistent with the evidence. Tr. 20.

 7         1. Activities of Daily Living

 8         The ALJ found the Plaintiff’s activities of daily living were inconsistent with

 9 his symptom claims. Tr. 20-23. The ALJ may consider a claimant’s activities that

10 undermine reported symptoms. Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir.

11 2001). If a claimant can spend a substantial part of the day engaged in pursuits

12 involving the performance of exertional or non-exertional functions, the ALJ may

13 find these activities inconsistent with the reported disabling symptoms. Fair, 885

14 F.2d at 603; Molina, 674 F.3d at 1113. “While a claimant need not vegetate in a

15 dark room in order to be eligible for benefits, the ALJ may discount a claimant’s

16 symptom claims when the claimant reports participation in everyday activities

17 indicating capacities that are transferable to a work setting” or when activities

18 “contradict claims of a totally debilitating impairment.” Molina, 674 F.3d at 1112-

19 13.

20

2
     ORDER - 25
     Case 2:20-cv-00080-MKD      ECF No. 19    filed 10/30/20   PageID.639 Page 26 of 31




 1         The ALJ found Plaintiff’s robust slate of activities of daily living are

 2 inconsistent with his alleged limitations. Tr. 22, 23. The ALJ noted Plaintiff

 3 reported caring for his mother, brother, and aunt, performing household chores and

 4 repairs, reading, caring for pets, exercising, gardening, cooking, walking to the

 5 grocery store and pharmacy alone, and using a whiteboard to keep organized. Tr.

 6 20-23. Plaintiff reported having had two live-in girl friends and presently having a

 7 significant other. Tr. 22. While Plaintiff argues the ALJ paraphrased the activities

 8 without explaining how they contradict his testimony, ECF No. 13 at 18, the ALJ

 9 found Plaintiff’s activities demonstrate he is more capable than he alleges, Tr. 21.

10 While Plaintiff alleged he did not cook or clean without assistance, he also

11 reported being the primary caretaker of others and the household. Tr. 21-22 (citing

12 Tr. 397-98, 485, 506). Despite Plaintiff’s allegations of disabling social

13 limitations, and his report he did not know if he had ever had a relationship, he also

14 reported having had two live-in girl friends and a current relationship. Tr. 22

15 (citing Tr. 395, 506). Plaintiff argues he is only able to perform activities with

16 specific instructions from his family members, ECF No. 16 at 6, but Plaintiff

17 reported performing his personal care without reminders or assistance, performing

18 household chores with reminders, and going out alone two times per week to

19 complete shopping. Tr. 251-53. On this record, the ALJ reasonably concluded

20 that Plaintiff’s activities of daily living were inconsistent with his symptom claims.

2
     ORDER - 26
     Case 2:20-cv-00080-MKD      ECF No. 19     filed 10/30/20   PageID.640 Page 27 of 31




 1 This finding is supported by substantial evidence and was a clear and convincing

 2 reason to discount Plaintiff’s symptoms complaints.

 3         2. Ability to Work

 4         The ALJ found Plaintiff’s willingness to work was inconsistent with his

 5 symptom claims. Tr. 22. Plaintiff does not address this issue, thus, any challenge

 6 to those findings is waived. See Carmickle., 533 F.3d at 1161 n.2 (determining

 7 Court may decline to address on the merits issues not argued with specificity);

 8 Kim, 154 F.3d at 1000 (the Court may not consider on appeal issues not

 9 “specifically and distinctly argued” in the party’s opening brief). However, the

10 Court considered the issue and finds the ALJ’s analysis was supported by

11 substantial evidence. Plaintiff’s own perception of his ability to work is a proper

12 consideration in determining credibility. See Barnes v. Comm’r of Soc. Sec., No.

13 2:16-cv-00402-MKD, 2018 WL 545722 (E.D. Wash. Jan. 24, 2018) (“Evidence of

14 Plaintiff’s preparedness to return to work, even if an optimistic self-assessment, is

15 significant to the extent that the Plaintiff is willing and able to work, as that belief

16 indicates her allegation of symptoms precluding work are not credible.”).

17         Plaintiff reported he was willing to work if he knew his family would be

18 cared for, but he felt he had to choose between working and caring for his mother

19 and aunt. Tr. 22 (citing Tr. 485). Plaintiff reported an interest in becoming a

20 caregiver, and taking classes so he can work from home. Tr. 485. The ALJ noted

2
     ORDER - 27
     Case 2:20-cv-00080-MKD     ECF No. 19    filed 10/30/20   PageID.641 Page 28 of 31




 1 that Plaintiff’s reported willingness to work if his family had care demonstrates he

 2 is aware that he is capable of working but felt unable to do so because of his

 3 responsibilities at home. Tr. 22. On this record, the ALJ reasonably concluded

 4 that Plaintiff’s reported ability to work was inconsistent with his symptom claims.

 5 This finding is supported by substantial evidence and was a clear and convincing

 6 reason to discount Plaintiff’s symptoms complaints.

 7         3. Objective Medical Evidence

 8         The ALJ found Plaintiff’s symptom claims were inconsistent with the

 9 objective evidence. Tr. 20-23. An ALJ may not discredit a claimant’s symptom

10 testimony and deny benefits solely because the degree of the symptoms alleged is

11 not supported by objective medical evidence. Rollins, 261 F.3d at 857; Bunnell v.

12 Sullivan, 947 F.2d 341, 346-47 (9th Cir. 1991); Fair, 885 F.2d at 601; Burch, 400

13 F.3d at 680. However, the objective medical evidence is a relevant factor, along

14 with the medical source’s information about the claimant’s pain or other

15 symptoms, in determining the severity of a claimant’s symptoms and their

16 disabling effects. Rollins, 261 F.3d at 857; 20 C.F.R. § 416.929(c)(2).

17         The ALJ noted Plaintiff underperformed at two different examinations,

18 which lead to the examiners questioning Plaintiff’s effort. Tr. 20-21. Even with

19 the opinions that Plaintiff did not put forth full effort on examination, while

20 Plaintiff had multiple abnormal results, he also had multiple normal findings at

2
     ORDER - 28
     Case 2:20-cv-00080-MKD     ECF No. 19    filed 10/30/20   PageID.642 Page 29 of 31




 1 each examination, including normal appearance, logical and progressive speech,

 2 normal thoughts and orientation, he did not appear to respond to internal stimuli,

 3 and he was polite and formal. Tr. 20-21, 333-37, 394-401. While Plaintiff alleges

 4 disabling mental health limitations, the ALJ noted Plaintiff had not consistently

 5 sought any treatment and dropped out of mental health treatment. Tr. 21 (citing Tr.

 6 338). When he did seek treatment, Plaintiff reported improvement in his

 7 symptoms. Tr. 21 (citing Tr. 364). Plaintiff reported improvement in how he

 8 handles conflict, anxiety, and depression, and reported doing well in group therapy.

 9 Tr. 362, 376. Plaintiff reported a wide range of activities to the examiners and

10 treating providers, which the ALJ found were inconsistent with Plaintiff’s

11 allegations as discussed supra. Dr. MacLennan noted that based on her review of

12 the record, Plaintiff functions at a higher level than he performed on her

13 examination. Tr. 400.

14        On this record, the ALJ reasonably concluded that the objective evidence

15 was inconsistent with Plaintiff’s symptom claims. This finding is supported by

16 substantial evidence and was a clear and convincing reason, along with the other

17 reasons offered, to discount Plaintiff’s symptoms complaints.

18        4. Symptom Exaggeration

19        The ALJ found Plaintiff exaggerated his mental health symptoms and

20 limitations. Tr. 20-23. The tendency to exaggerate provided a permissible reason

2
     ORDER - 29
     Case 2:20-cv-00080-MKD     ECF No. 19    filed 10/30/20   PageID.643 Page 30 of 31




 1 for discounting Plaintiff’s reported symptoms. Tonapetyan v. Halter, 242 F.3d

 2 1144, 1148 (9th Cir. 2001) (The ALJ appropriately considered Plaintiff’s tendency

 3 to exaggerate when assessing Plaintiff’s credibility, which was shown in a doctor’s

 4 observation that Plaintiff was uncooperative during cognitive testing but was

 5 “much better” when giving reasons for being unable to work.). Moreover, in

 6 evaluating symptom claims, the ALJ may utilize ordinary evidence-evaluation

 7 techniques, such as considering prior inconsistent statements. Smolen v. Chater,

 8 80 F.3d 1273, 1284 (9th Cir. 1996).

 9        The ALJ noted Plaintiff exaggerated his symptoms/limitations at both Dr.

10 Arnold and Dr. MacLennan’s examinations. Tr. 22-23. Dr. Arnold noted Plaintiff

11 put forth questionable effort, as indicated by his Rey test score. Tr. 21-22 (citing

12 Tr. 334). Dr. MacLennan noted Plaintiff’s extremely poor performance was

13 unlikely unless he was intentionally faking it, and Plaintiff’s reported combination

14 of symptoms and difficulties were quite unlikely, and she stated she was unable to

15 guess at Plaintiff’s diagnosis because of his “apparent exaggeration of all

16 symptoms.” Tr. 21 (citing Tr. 397-400). Plaintiff also inconsistently reported his

17 ability to perform tasks, such as cooking and cleaning, Tr. 21 (citing Tr. 397-98),

18 and inconsistently reported whether he had maintained any romantic relationships,

19 Tr. 22 (citing Tr. 395, 506). On this record, the ALJ reasonably concluded that

20 Plaintiff exaggerated his symptoms. This finding is supported by substantial

2
     ORDER - 30
     Case 2:20-cv-00080-MKD    ECF No. 19    filed 10/30/20   PageID.644 Page 31 of 31




1 evidence and was a clear and convincing reason, along with the other reasons

2 offered, to discount Plaintiff’s symptoms complaints. Plaintiff is not entitled to

3 remand on these grounds.

4                                    CONCLUSION

5         Having reviewed the record and the ALJ’s findings, the Court concludes the

6 ALJ’s decision is supported by substantial evidence and free of harmful legal error.

7 Accordingly, IT IS HEREBY ORDERED:

8         1. Plaintiff’s Motion for Summary Judgment, ECF No. 13, is DENIED.

9         2. Defendant’s Motion for Summary Judgment, ECF No. 15, is

10 GRANTED.

11        3. The Clerk’s Office shall enter JUDGMENT in favor of Defendant.

12        The District Court Executive is directed to file this Order, provide copies to

13 counsel, and CLOSE THE FILE.

14           DATED October 30, 2020.

15                              s/Mary K. Dimke
                                MARY K. DIMKE
16                     UNITED STATES MAGISTRATE JUDGE

17

18

19

20

2
     ORDER - 31
